

 
 

--------------------------------------------------------------------------------

 

THIRD AMENDMENT TO LOAN AND SECURITY AGREEMENT


THIS THIRD AMENDMENT TO LOAN AND SECURITY AGREEMENT ("Third Amendment") is
entered into as of February 27, 2009 between GREENFIELD COMMERCIAL CREDIT,
L.L.C., a Michigan limited liability company ("Lender"), and APPLIED LNG
TECHNOLOGIES USA, L.L.C. and ARIZONA LNG, L.L.C., Delaware and Nevada limited
liability companies, respectively ("Borrower").


RECITALS


A.           Lender and Borrower entered into a Loan And Security Agreement on
March 1, 2007 and amended the same from time to time (as amended the "Loan
Agreement"). All capitalized terms not defined herein shall have the same
meanings ascribed to such terms in the Loan Agreement.


B.           Borrower has requested an extension of the Maturity Date and a
decrease in the Maximum Loan Amount, to $2,500,000.00, and Lender agrees,
subject to the terms and conditions below:


NOW, THEREFORE, in consideration of the mutual covenants, conditions, and
provisions as hereinafter set forth, the parties hereto agree as follows:


1.           Maturity Date.         The Loan Agreement and paragraph 2 (D) of
its Term Sheet are amended to provide for a Maturity Date of the earlier of
demand or March 1, 2010.


2.           Maximum Loan Amount/Monthly Processing Fee.            The Loan
Agreement, Paragraph 2(A) of its Term Sheet, and Revolving Credit Loan Rider #1
("Rider") and Paragraph 2 (A) (i) of its Term Sheet are amended to provide for a
Maximum Loan Amount of $2,500,000.00. Paragraph 15 (H) (iii) of the Loan
Agreement Term Sheet is amended to increase the Loan Processing Fee to .75% of
average loan outstanding, payable monthly.


3.           Interest Rate. The Loan Agreement, Rider and their Term Sheets are
amended to provide for an Effective Interest Rate of three month LIBOR plus 7%,
with a LIBOR floor of 2%, as more fully defined in the Third Amended And
Restated Revolving Credit Loan Note executed herewith.


4.           Prepayment Penalty.  The prepayment penalty of paragraph. 2 C of
the Loan Agreement is amended to provide a prepayment penalty of $25,000.00.


5.           Amended and restated note.  Borrower shall execute herewith a Third
Amended And Restated Revolving Credit Loan Note evidencing the amended Interest
Rate and Maturity Date.


6.           Amendment/Legal Fees. Borrower shall pay to Lender in consideration
of this Third Amendment (i) a loan amendment fee of $25,000.00, which shall be
funded over formula and amortized over six months from date hereof, and (ii)
Lender's legal fees in the amount of $500.00.


7.           Reaffirmation of Loan Agreement/Prepayment. Except as amended
hereby, the Loan Agreement and all documents and instruments executed in
connection therewith, and all of the terms of such documents, shall remain in
full force and effect.


8.           Counterparts. This Third Amendment may be executed in counterparts.


IN WITNESS WHEREOF, the parties hereto have caused this Third Amendment to be
executed and delivered as of the date first hereinabove set forth.


Signatures on next page

 
 

--------------------------------------------------------------------------------

 

LENDER:
 
BORROWER:
     
GREENFIELD COMMERCIAL CREDIT, L.L.C.
 
ARIZONA LNG, L.L.C.
a Michigan limited liability company
 
a Nevada limited liability company
By:   GCC Management, Inc.
   
Its:    Manager
 
By:  New Earth LNG, LLC, a Delaware
   
        limited liability company
By:   /s/ Edward P. Lewan
 
Its:   Sole Member
         Edward P. Lewan
   
Its:    Senior Vice President
 
By:   /s/ Cem Hacioglu
   
        Cem Hacioglu
   
Its:   President and CEO
         
APPLIED LNG TECHNOLOGIES USA,
   
LLC, a Delaware limited liability company
         
By:  New Earth LNG, LLC, a Delaware
   
        limited liability company
   
Its:   Sole Member
         
By:   /s/ Cem Hacioglu
   
        Cem Hacioglu
   
Its:   President and CEO



ACKNOWLEDGMENT OF GUARANTORS


Guarantors PNG Ventures, Inc. and New Earth LNG, LLC, hereby acknowledge the
above Third Amendment and agree that their guaranties shall continue in full
force and effect.



   
PNG VENTURES, INC.
   
a Nevada corporation
         
By:   /s/ Cem Hacioglu
   
        Cem Hacioglu
   
Its:   President and CEO
         
NEW EARTH LNG, LLC
   
a Delaware limited liability company
         
By:   /s/ Cem Hacioglu
   
        Cem Hacioglu
   
Its:   President and CEO


 
 

--------------------------------------------------------------------------------

 
